— Order unanimously modified, on the law, by deleting the last ordering paragraph and otherwise order affirmed, without costs, and matter remitted to Erie County Family Court to set the amount of restitution. Memorandum: The evidence was sufficient to support the court’s adjudication that respondent committed an act which, if done by an adult, would constitute third degree robbery. The court erred, however, in delegating to the Probation Department the authority to fix the amount of restitution (see, Family Ct Act § 353.6 [1] [a]; People v Fuller, 57 NY2d 152; People v De Berry, 117 AD2d 1006). (Appeal from order of Erie County Family Court, Sedita, J. — juvenile delinquency.) Present — Callahan, J. P., Doerr, Denman, Boomer and Green, JJ.